PER CURIAM.
Michael R. Killilea appeals the order denying his 3.800(a) motion to correct jail credit. He contends the trial court did not credit him with the correct number days he served in the county jail against his Department of Corrections (“DOC”) sentence. While his case was pending before this court, Killilea was released from the DOC. See Toomer v. State, 895 So.2d 1256, 1256-57 (Fla. 1st DCA 2005). Therefore, *1270we DISMISS this appeal as MOOT because Killilea is no longer in DOC’s custody.
THOMPSON, MONACO and EVANDER, JJ. concur.